Mr. Justice Mulkey delivered the opinion of the Court: It will be perceived that the bill in this case was not filed until near thirteen years after the occurrence of the transactions out of which this controversy arose, and not until at least seven years, as is shown by the bill itself, after Farwell had refused to accept the amount which Maher claimed he Avas entitled to under the arrangement; or in other words until after a difficulty and misunderstanding had arisen between them in reference to the matter. Waiving for the present the staleness of the claim as a distinct defence, it.must he admitted that after this very extraordinary lapse of time, it was undoubtedly incumbent on Maher to establish, by clear and satisfactory testimony beyond all cavil, the material facts alleged in his bill. This has not been done. The alleged trust upon which the conveyance from King to Farwell was made, rests solely upon the testimony of Maher so far as any direct evidence is concerned, and this fundamental fact is distinctly denied by Farwell, who was called and examined as a witness in behalf of the complainant. Conceding there are circumstances corroborating the testimony of Maher, as is claimed by his counsel, still the .evidence is clearly insufficient to establish this indispensable fact upon which the whole theory of complainant’s case rests. - But, outside of this, the complainant has shown no sufficient excuse for the very extraordinary delay in instituting legal proceedings for the enforcement of his alleged rights. As we have just seen, more than seven years before the institution of this suit, as shown upon the face of the bill, Far-well distinctly refused to recognize complainant’s alleged rights, by demanding something over a thousand dollars of Maher more than he was entitled to, and refusing to reconvey the property upon the payment of the real amount due under the agreement; and the only excuse, or pretended excuse, for this almost unprecedented delay, is the fact that the demand against him was a gambling debt, and that he did not want to give it publicity by the institution of legal proceedings, and the further fact that he was to some extent otherwise involved, and it was not convenient to pay the claim, though his own evidence shows he was abundantly able to have paid it had he desired to do so. The law does not permit one, after having received a supposed injury, to lie by for years until the circumstances connected with it have probably faded from the memory of the witnesses to the transaction, or until they have died or removed from the country, before instituting legal proceedings to redress it. It is a favorite maxim of equity that the law favors the vigilant, and not those who ?leep upon their rights. This suit could not be maintained under the circumstances without a manifest disregard of this principle. For the reasons stated, we are of opinion that the decree of the circuit court is right, and it must therefore be affirmed. Decree affirmed. Mr. Chief Justice Dickey took no part in the determination of this cause, having been connected with same as counsel.